Citation Nr: 1642927	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected callous of the right foot, with residual surgical scars.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 2001 and from August 2001 to April 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In reviewing the evidence of record, updated VA treatment records must be obtained.  VA treatment records from May 2016 note that the Veteran complained of a large callous on his right fifth toe, which he could not touch with his fingers or bed sheet due to pain.  Treatment providers noted that his symptoms were consistent with a diagnosis of complex regional pain syndrome and referral to the Pain Clinic was necessary.  The most recent June 2016 VA treatment records note a request for a pain consultation.  As updated VA treatment records may be relevant in evaluating the current severity of the Veteran's service-connected callous of the right foot, with residual surgical scars, remand is required to obtain them.  

In a February 2013 remand, the Board directed that the Veteran be afforded a new VA examination to determine the current severity of his service-connected callous of the right foot, with residual surgical scars.  The remand directed that any indicated diagnostic tests and studies must be accomplished, including full range of motion studies on the service-connected callous of the right foot.  

The Veteran was afforded VA examinations in March 2016.  While VA scars, skin, and peripheral nerves examinations were conducted, no range of motion studies were accomplished.  In May 2016, another VA examiner indicated that due to right foot pain issues and the Veteran being in a rigid cam boot walker, the right foot could not be adequately examined.  The examiner also stated that the Veteran had ongoing treatment with the Pain Clinic and was not near maximal medical improvement.  

As the May 2016 VA examiner did not conduct range of motion studies and stated that the Veteran's right foot could not be adequately examined, and considering that VA treatment records reflect a possible new diagnosis of complex regional pain syndrome, the Board finds that a new VA examination is necessary in this case to ensure that the record reflects the current nature and severity of the Veteran's service-connected callous of the right foot with residual surgical scars.

Regarding the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Veteran claims he is unable to secure or maintain substantially gainful employment due to his service-connected callous of the right foot, with residual surgical scars.  Accordingly, the claims are inextricably intertwined and should be adjudicated together.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Also, the Veteran's VA treatment records indicate that he entered a VA vocational rehabilitation program in September 2013.  The Veteran's VA vocational rehabilitation file has not been added to the record.  As these records may have relevance to the claim for a TDIU, on remand the RO must attempt to obtain the Veteran's complete VA vocational rehabilitation file.


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain: 

(a)  The Veteran's VA Vocational Rehabilitation file;

(b)  Updated VA treatment records dated from June 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected callous of the right foot, with residual surgical scars.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify that these records have been reviewed.

The examiner must identify the all current manifestations and symptoms attributable to the Veteran's service connected service-connected callous of the right foot with residual scars.  

Regarding any orthopedic manifestations, the examiner must conduct full range of motion studies on the service-connected callous of the right foot.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected callous of the right foot with residual scars.  

The examiner must also state whether the callous of the right foot, with residual surgical scars, is mild, moderate, moderately severe, or severe; and whether the scars associated with the callous of the right foot are unstable or painful.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

